NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0047-19T3

MARIA CIRANNI IONFRIDA,

          Plaintiff-Respondent,

v.

GIUSEPPE IONFRIDA,

     Defendant-Appellant.
_____________________________

                    Submitted November 17, 2020 – Decided December 3, 2020

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Morris County,
                    Docket No. FM-14-1399-09.

                    Giuseppe Ionfrida, appellant pro se.

                    Maria Ciranni Ionfrida, respondent pro se.

PER CURIAM

          In this post-judgment matrimonial matter, defendant appeals from the

Family Part's July 26, 2019 order, which denied his motion to enforce a
November 29, 2017 order concerning child support and his motion for

reconsideration of a May 3, 2019 order. We affirm.

      The parties were married in May 2000, and they divorced in September

2010. They have three children. In the parties' property settlement agreement,

defendant agreed to pay plaintiff $3500 per month in child support.

      Between May 2014 and July 2017, defendant filed several motions

attempting to reduce his child support obligation. These motions were all

unsuccessful.

      In response to yet another motion filed in late 2017, however, the trial

court determined that defendant had established a change of circumstances

warranting a re-examination of his child support obligation due to an alleged

decrease in income. Because neither party had submitted a Case Information

Statement (CIS or Statement) setting forth their financial information, the court's

November 29, 2017 order directed them to do so, together with their last three

pay stubs and their tax returns for the past three years.

      Thereafter, defendant consistently failed to comply with this directive.

Instead, he submitted outdated Statements without any of the required

supporting financial documentation. In an attempt to resolve the matter, the

court ordered the parties to participate in mediation, but defendant refused to


                                                                           A-0047-19T3
                                         2
cooperate until July 2018. When it was finally held, the mediation failed to

settle the parties' dispute. 1

       Over six months later, defendant filed a motion to enforce the November

29, 2017 order. Defendant did not submit a new CIS with his application.

Instead, he merely wrote a new date, "March 11, 2019," on a CIS he had

originally prepared on May 4, 2017. Defendant also did not provide any of his

tax returns, W-2 statements, or paystubs. In addition, defendant failed to apprise

the court that mediation had been completed. Accordingly, the court denied

defendant's motion on May 3, 2019.

       On July 17, 2019, defendant filed another motion to enforce the November

29, 2017 order and a motion for reconsideration of the court's May 3, 2019 order.

Because a motion for reconsideration must be filed within twenty days after

service of the order for which reconsideration is sought, defendant's motion for

reconsideration was untimely under Rule 4:49-2.2          The court found that

defendant's motion was also deficient because it did not include the Notice to




1
  Although defendant was obviously aware of the mediation, he did not provide
the court with any information concerning the outcome until his July 17, 2019
motion, which we discuss below.
2
    Pursuant to Rule 1:3-4(c), this twenty-day time period may not be enlarged.
                                                                          A-0047-19T3
                                        3
Litigants required by Rule 5:5-4(d), copies of the court's prior orders as required

by Rule 5:5-4(a)(3), or exhibit tabs as required by Rule 5:5-4(g).

      Despite these serious deficiencies, the court considered the substance of

defendant's arguments and found they lacked merit. Because defendant had once

again failed to provide a new CIS with complete financial information, the court

had no basis to address defendant's child support obligation. As the court

explained in its written statement of reasons:

            The CIS is important because it provides the [c]ourt
            with a glimpse into the party's finances. For example,
            when [d]efendant files a motion to modify his child
            support obligation because his financial circumstances
            have worsened, the [c]ourt needs proof that his
            financial circumstances have worsened.           When
            [d]efendant simply provides the same CIS time and
            time again with new dates, there is no proof before the
            [c]ourt that his financial circumstances have worsened.

      Therefore, the court denied defendant's motion to enforce the November

29, 2017 judgment.       Because defendant had merely reiterated the same

arguments he had unsuccessfully presented in connection with his prior motions,

the court also denied defendant's motion for reconsideration of the May 3, 2019

order. This appeal followed.

      On appeal, defendant asserts that the Family Part erred when it denied his

motion to enforce the November 29, 2017 order by modifying his child support


                                                                           A-0047-19T3
                                        4
obligation. Defendant also alleges that the court mistakenly denied his motion

for reconsideration of the May 3, 2019 order. We disagree.

      Established precedents guide our task on appeal. We owe substantial

deference to the Family Part's findings of fact because of that court's special

expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12 (1998).

Thus, "[a] reviewing court should uphold the factual findings undergirding the

trial court's decision if they are supported by adequate, substantial and credible

evidence on the record." MacKinnon v. MacKinnon, 191 N.J. 240, 253-54

(2007) (alteration in original) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)). We will only reverse the judge's decision

when it is necessary to "ensure that there is not a denial of justice because the

family court's conclusions are [] clearly mistaken or wide of the mark." Parish

v. Parish, 412 N.J. Super. 39, 48 (App. Div. 2010) (alteration in original)

(internal quotations omitted) (quoting N.J. Div. of Youth & Family Servs. v.

E.P., 196 N.J. 88, 104 (2008)).

      Further, we review the denial of a motion for reconsideration to determine

whether the trial court abused its discretion. Cummings v. Bahr, 295 N.J. Super.
374, 389 (App. Div. 1996). "Reconsideration cannot be used to expand the

record and reargue a motion." Capital Fin. Co. of Delaware Valley, Inc. v.


                                                                          A-0047-19T3
                                        5
Asterbadi, 398 N.J. Super. 299, 310 (App. Div. 2008).                A motion for

reconsideration is meant to "seek review of an order based on the evidence

before the court on the initial motion . . . not to serve as a vehicle to introduce

new evidence in order to cure an inadequacy in the motion record." Ibid.

      For these reasons, reconsideration should only be granted in "those cases

which fall into that narrow corridor in which either 1) the [c]ourt has expressed

its decision based upon a palpably incorrect or irrational basis, or 2) it is obvious

that the [c]ourt either did not consider, or failed to appreciate the significance

of probative, competent evidence. . . ." Cummings, 295 N.J. Super. at 384

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401-02 (Ch. Div. 1990)).

Therefore, we have held that "the magnitude of the error cited must be a game-

changer for reconsideration to be appropriate." Palombi v. Palombi, 414 N.J.

Super. 274, 289 (App. Div. 2010).

      After applying these principles, we discern no basis for disturbing the trial

court's reasoned determinations. The "complete financial information of both

parents [is] necessary for any order of child support." Zazzo v. Zazzo, 245 N.J.

Super. 124, 129 (App. Div. 1990). The financial information submitted to the

court must be current and updated prior to any modification order. Gulya v.

Gulya, 251 N.J. Super. 250, 253-54 (App. Div. 1991).


                                                                             A-0047-19T3
                                         6
      The requirement that parties file current financial disclosure statements is

"not just window dressing. It is, on the contrary, a way for the trial judge to ge t

a complete picture of the finances of the movants in a modification case." Id. at

253. Thus, the trial court here acted well within its discretion when it ordered

defendant to submit an updated, accurate, and complete CIS.

      When defendant disregarded the November 29, 2017 order, and the orders

that followed it, which all required him to provide a current CIS, he in turn

provided the court with "an [in]adequate factual basis for the court to assess

essential facts necessary to a determination of the issues presented" by his

repeated motions. Palombi, 414 N.J. Super. at 288. For that reason, the court

properly exercised its discretion in denying defendant's motion to enforce the

November 29, 2017 order by modifying his child support obligation. A litigant

who files a motion and asks the Family Part for a downward adjustment in a

child support obligation, and then disregards the court's order requiring the

information necessary to decide the motion, should expect to have the motion

denied.

      Finally, the court did not abuse its discretion by denying defendant's

untimely motion for reconsideration of the May 3, 2019 order. Defendant raised

the same contentions that were previously unsuccessful and the court's well -


                                                                            A-0047-19T3
                                         7
grounded decision was certainly not based "upon a palpably incorrect or

irrational basis." Cummings, 295 N.J. Super. at 384.

      Affirmed.




                                                                A-0047-19T3
                                      8